DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on October 4, 2022, have been considered and an action on the merits follows.  As directed by the amendment, Claims 1, 4, 10, and 14 have been amended and claims 14-20 have been withdrawn.  Accordingly, claims 1-13 and 21-27 have been examined and treated on the merits.  
Response to Arguments
Applicant’s amendment to the abstract, filed October 4, 2022 has made the examiners abstract objection moot. Therefore, the examiner’s abstract objection has been withdrawn.  
Applicants amendment to the claims has overcome the rejection under 35 U.S.C. 112(b). Therefore, the examiner’s rejection has been withdrawn.
Applicant’s arguments with respect the 35 USC 103 rejections of claims 1-13 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 7, 9 – 11, 21 – 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 6,009,637 to PAVONE (herein after "Pavone").
As to Claim 1, Pavone discloses a footwear midsole comprising: a rigid support defined by a lower face and (See Annotated Figure 5 of Pavone) a sidewall that extends in an upward direction about a perimeter of lower face (See Annotated Figure 5 of Pavone), creating a cavity with an open top-and a forefoot region corresponding with placement of a user's toes (See Annotated Figure 5 of Pavone, teaching a hollowed out portion or cavity with an open top-and a forefoot region corresponding with placement of a user's toes), a midfoot region corresponding with placement of a user's foot arch area, and a heel region corresponding with placement of a user's heel (See Annotated Figure 5 of Pavone); a first plurality of elastomeric fluid-filled bladders positioned only within the forefront region of the cavity of the rigid support (See Annotated Figure 5 and Col. 2 Lines 37-50 of Pavone, “The helium modules core 50 fits within the molding of the sole, which is made in a mold, as discussed in the explanation of FIG. 8, of rubber foam. Finally, the hard rubber bottom sole".  Applicant discloses elastomeric as being constructed from rubber. See Page 8 Lines 17-20 of the disclosure.  Applicant also describes fluid bladders as being helium, See Page 8 Lines 5-16); 
a second plurality of elastomeric fluid-filled bladders positioned only within the midfoot region of the cavity of the rigid support (See Annotated Figure 5 and Col. 2 Lines 37-50 of Pavone, “The helium modules core 50 fits within the molding of the sole, which is made in a mold, as discussed in the explanation of FIG. 8, of rubber foam. Finally, the hard rubber bottom sole".  Applicant discloses elastomeric as being constructed from rubber. See Page 8 Lines 17-20 of the disclosure.  Applicant also describes fluid bladders as being helium, See Page 8 Lines 5-16.); 
a third plurality of elastomeric fluid-filled bladders positioned only within the heel region of the cavity of the rigid support (See Annotated Figure 5 and Col. 2 Lines 37-50 of Pavone, “The helium modules core 50 fits within the molding of the sole, which is made in a mold, as discussed in the explanation of FIG. 8, of rubber
foam. Finally, the hard rubber bottom sole".  Applicant discloses elastomeric as being constructed from rubber. See Page 8 Lines 17-20 of the disclosure.  Applicant also describes fluid bladders as being helium, See Page 8 Lines 5-16); positioned within the cavity of the support (See Annotated Figure 5 & Figure 3 of Pavone); 
wherein the midsole enables top-down compression when a force is exerted upon the midsole (See Annotated Figure 5, , Figures 7A-7C and Col. 2 Lines of Pavone, teaching the midsole enables top-down compression when a force is exerted upon the midsole)

    PNG
    media_image1.png
    827
    566
    media_image1.png
    Greyscale

As to Claim 2, Pavone discloses the midsole of claim 1, wherein each bladder includes an inflation housing that allows fluid to be added or removed from the interior compartment (See Col. 2 Lines 57-67 of Pavone).  
As to Claim 3, Pavone discloses the midsole of claim 1, wherein the fluid comprises a gas, a liquid, gel, or combinations thereof (See Col. 2 Lines 57-67 of Pavone, "Helium is inserted through a needle valve 59, which is attached to a hose 60".  Thereby teaching that helium is a gas).  
As to Claim 5, Pavone discloses the midsole of claim 1, wherein the fluid is selected from ambient air, helium, carbon dioxide, water, saline, or combinations thereof (See Col. 2 Lines 1 - 67 of Pavone, " The helium nodules constructed to the according to the present invention are shown").
As to Claim 7, Pavone discloses the midsole of claim 1, wherein the bladders are constructed from natural or synthetic rubber, natural or synthetic rubber blends, polyisoprene, polybutadiene, chloroprene rubber, butyl rubber, styrene-butadiene rubber, nitrile rubber, silicone, polyether block amides, ethylene-vinyl acetate, thermoplastic elastomers, polyurethane, polyester, polyester polyurethane, polyether polyurethane, or combinations thereof (See Annotated Figure 5 and Col. 2 Lines 37-50 of Pavone, “The helium modules core 50 fits within the molding of the sole, which is made in a mold, as discussed in the explanation of FIG. 8, of rubber foam”. Thereby teaching a natural or synthetic rubber blend). 
As to Claim 9, Pavone discloses the midsole of claim 1, wherein the bladders are permanently attached to the midsole (See Annotated Figure 5, Col. 2-3 Lines 37-67 & 1-11 respectively of Pavone, "The hard rubber sole will be attached to the helium modules core with adhesive 66").  
As to Claim 10, Pavone discloses the midsole of claim 1, wherein the sidewall tapers from the heel region first end of the support to the forefoot region second end of the support (See Annotated Figure 5 of Pavone, teaching wherein the sidewall tapers from the heel region first end of the support to the forefoot region second end of the support).  
As to Claim 11, Pavone discloses the midsole of claim 10, wherein the sidewall has a first height at the first end that is about 20 to 90 percent of a second height at the second end (See Figure 5 Pavone, suggesting wherein the sidewall is illustrated as having a first height at the first end that is about (approximately) 20 to 90 percent of a second height at the second end).  
As to Claim 21, Pavone discloses the midsole of claim 1, wherein the size of the plurality of elastomeric fluid- filled bladders in the forefoot region differ from the size of the elastomeric fluid- filled bladders in the midfoot region and heel region (See Annotated Figure 5, and Col. 2 Lines 1-7 & Lines 37-50 of Pavone, teaching wherein the size of the plurality of elastomeric fluid- filled bladders in the forefoot region differ from the size of the elastomeric fluid- filled bladders in the midfoot region and heel region); the size of the elastomeric fluid-filled bladders in the midfoot region differ from the size of the elastomeric fluid-filled bladders in the forefoot region and heel region (See Annotated Figure 5, and Col. 2 Lines 1-7 & Lines 37-50 of Pavone, teaching the size of the elastomeric fluid-filled bladders in the midfoot region differ from the size of the elastomeric fluid- filled bladders in the forefoot region and heel region); and the size of the elastomeric fluid-filled bladders in the heel region differ from the size of the elastomeric fluid- filled bladders in the forefoot region and midfoot region (See Annotated Figure 5, and Col. 2 Lines 1-7 &  Lines 37-50 of Pavone, teaching the size of the elastomeric fluid-filled bladders in the heel region differ from the size of the elastomeric fluid- filled bladders in the forefoot region and midfoot region).
As to Claim 22, Pavone discloses the midsole of claim 1, wherein the shape of the plurality of elastomeric fluid-filled bladders in the forefoot region differ from the shape of the elastomeric fluid-filled bladders in the midfoot region and heel region (See Annotated  Figure 5, and Col. 2 Lines 1-7 & Lines 37-50 of Pavone, teaching wherein the shape of the plurality of elastomeric fluid-filled bladders in the forefoot region differ from the shape of the elastomeric fluid-filled bladders in the midfoot region and heel region).

    PNG
    media_image1.png
    827
    566
    media_image1.png
    Greyscale

The shape of the elastomeric fluid-filled bladders in the midfoot region differ from the shape of the elastomeric fluid-filled bladders in the forefoot region and heel region (See Annotated Figure 5, and Col. 2 Lines 1-7 & Lines 37-50 of Pavone, teaching the shape of the elastomeric fluid-filled bladders in the midfoot region differ from the shape of the elastomeric fluid-filled bladders in the forefoot region and heel region); and the shape of the elastomeric fluid-filled bladders in the heel region differ from the shape of the elastomeric fluid-filled bladders in the forefoot region and midfoot region (See Annotated Figure 5 and Col. 2 Lines 1-7 & Lines 37-50 of Pavone, teaching the shape of the elastomeric fluid-filled bladders in the heel region differ from the shape of the elastomeric fluid-filled bladders in the forefoot region and midfoot region). 
As to Claim 23, Pavone discloses the midsole of claim 1, wherein the size and shape of the plurality of elastomeric fluid-filled bladders in the forefoot region differ from the size and shape of the elastomeric fluid-filled bladders in the midfoot region and the size and shape of the fluid-filled bladders in the heel region (See Annotated Figure 5, and Col. 2 Lines 1-7 & Lines 37-50 of Pavone, teaching wherein the size and shape of the plurality of elastomeric fluid-filled bladders in the forefoot region differ from the size and shape of the elastomeric fluid-filled bladders in the midfoot region and the size and shape of the fluid-filled bladders in the heel region; the size and shape of the elastomeric fluid-filled bladders in the midfoot region differ from the size and shape of the elastomeric fluid-filled bladders in the forefoot region and the size and shape of the plurality of fluid-filled bladders in the heel region (See Annotated Figure 5, and Col. 2 Lines 1-7 & Lines 37-50 of Pavone, teaching the size and shape of the elastomeric fluid-filled bladders in the midfoot region differ from the size and shape of the elastomeric fluid-filled bladders in the forefoot region and the size and shape of the plurality of fluid-filled bladders in the heel region); and the size and shape of the elastomeric fluid-filled bladders in the heel region differ from the size and shape of the elastomeric fluid-filled bladders in the forefoot region and the size and shape of the fluid-filled bladders in the midfoot region (See Annotated Figure 5, and Col. 2 Lines 1-7 & Lines 37-50 of Pavone, the size and shape of the elastomeric fluid-filled bladders in the heel region differ from the size and shape of the elastomeric fluid-filled bladders in the forefoot region and the size and shape of the fluid-filled bladders in the midfoot region).   
As to Claim 24, Pavone discloses the midsole of claim 1, wherein the number of the plurality of elastomeric fluid-filled bladders in the forefoot region differs from the number of the elastomeric fluid-filled bladders in the midfoot region, the number of fluid-filled bladders in the heel region, or both (See Annotated Figure 5 of Pavone, teaching wherein the number of the plurality of elastomeric fluid-filled bladders in the forefoot region differs from the number of the elastomeric fluid-filled bladders in the midfoot region, the number of fluid-filled bladders in the heel region).  
As to Claim 27, Pavone discloses the midsole of claim 1, wherein the forefoot region comprises more elastomeric fluid-filled bladders than the midfoot region and more elastomeric fluid- filled bladders than the heel region (See Figure 4 and Annotated Figure 5 of Pavone, teaching wherein the forefoot region comprises more elastomeric fluid-filled bladders than the midfoot region and more elastomeric fluid- filled bladders than the heel region).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 6,009,637 to PAVONE (herein after "Pavone") as to claim 1 above, in view of United States Patent Application Publication No. US 2021/0353001 A1 to ZACHARY ELDER et al. (herein after "Elder”).
As to Claim 4, Pavone discloses the midsole of claim 1, but is silent wherein the bladders of each region are attached along adjacent edges to each other.  
However Elder teaches bladders for article of footwear and discloses wherein the bladders of each region are attached along adjacent edges to each other (See Paragraph 0029, 0055 and Figure 1A of Elder, teaching wherein the bladders (14a, 16a) are attached (tethered) along adjacent edges to each other and or attached at the (seams 54). Figure 1A shows an exploded view that shows the two layers adjacent to each other).
Pavone is analogous art to the claimed invention as it relates to footwear having a midsole and Elder is analogous art to the claimed invention in that it provides footwear with a midsole with fluid filled chambers that are connected at the edges of the bladder for the comfort of the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the helium modules of Pavone, wherein the bladders of each region are attached along adjacent edges to each other, as taught by Elder, in order to provide the wearer with increased durability of the sole structure, as well as provide cushioning to the foot by compressing resiliently under an applied load (para. 0005 of Elder). 
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 6, Pavone discloses the midsole of claim 1, but is silent wherein the support is constructed from plastic, wood, carbon fiber, metal, or combinations thereof.
However Elder teaches bladders for article of footwear and discloses wherein the support is constructed from plastic, wood, carbon fiber, metal, or combinations thereof (See Paragraph 0035 of Elder, “In some examples, the plate 18 includes one or more polymeric materials having a higher melting temperature than at least the tensile layers 14a, 14b. In other examples, the plate 18 may be formed of or include composite materials and/or metal materials”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the midsole materials of Pavone, wherein the support is constructed from plastic, wood, carbon fiber, metal, or combinations thereof, as taught by Elder, as this would be the simple substitution of one material for another with the reasonable expectation that one material would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claims 8 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 6,009,637 to PAVONE (herein after "Pavone") as to claim 1 above, in view of United States Patent No. US 7,073,276 to SWIGART et al. (herein after "Swigart”).
As to Claim 8, Pavone discloses the midsole of claim 1, but is silent wherein the interior compartment of each bladder has a volume of about 10-200 cubic centimeters.  
Swigart teaches footwear having fluid filled chambers wherein the interior compartment of each bladder has a volume of about 10-200 cubic centimeters (See Col. 13, and Lines 4 – 8, “When bladder 14, or sealed chamber 14′, is incorporated in the heel area of a midsole an appropriate amount of shock attenuation is provided when the open internal volume of the chamber is between about 10 cubic centimeters and 65 cubic centimeters”).  
Swigart is analogous art to the claimed invention in that it provides an elastomeric fluid filled chambers that have pressure and a volume.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted volume of the interior compartment of Pavone, wherein the interior compartment of each bladder has a volume of about 10-200 cubic centimeters, as taught by Swigart, in order to form an article of footwear that includes fluid filled systems that provide cushioning and shock absorption to meet a user’s personal comfort; and, the substitution of the interior compartment would be a simple substitution of one known element (fluid chamber of Elder/Rudy) for another (fluid chamber of Swigart) to obtain predictable results.
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 13, Pavone discloses the midsole of claim 1, but does not disclose wherein the fluid within each bladder has a pressure of about 0-350 kPa.  
Swigart teaches footwear having fluid filled chambers wherein the fluid within each bladder has a pressure of about 0-350 kPa (See Col. 15, claim 7 of Swigart, teaching that a sealed chamber containing air at a pressure between ambient pressure and 5 psi of ambient pressure.  Ambient pressure is equal to 101.325 kPa) and 5psi is equal to 34.4738 kPA, thus teaching the pressure claimed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted volume of the interior compartment of Elder/Rudy, wherein the fluid within each bladder has a pressure of about 0-350 kPa, as taught by Swigart, in order to form an article of footwear that includes fluid filled systems that provide cushioning and shock absorption to meet a user’s personal comfort; and, the substitution of the interior compartment would be a simple substitution of one known element (fluid chamber of Elder/Rudy) for another (fluid chamber of Swigart) to obtain predictable results.
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 6,009,637 to PAVONE (herein after "Pavone") as to claim 1 above, in view of United States Patent No. US 5,704,137 to DEAN et al. (herein after "Dean”).
As to Claim 12, Pavone discloses the midsole of claim 1, but does not disclose wherein each bladder is filled to about 40-100 percent capacity.  
Dean teaches footwear and discloses wherein each bladder is filled to about 40-100 percent capacity (See Col. 6, Lines 20 - 28, "The hydrodynamic pad 10 is filled with the fluid 29 to a volume comprising between about 40 percent and about 90 percent of the capacity of the hydrodynamic pad. Preferably, the fluid 29 is a 1000 Centistoke silicon based fluid that fills between about 60 percent and about 80 percent of the volumetric capacity of hydrodynamic pad 10. Fluids suitable for use in the hydrodynamic pad 10 include any liquid or gaseous substance").
Dean is analogous art to the claimed invention in that it provides a fluid filled chambers wherein the interior compartment is filled to about 40-100 percent capacity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fluid filled bladders of Elder/Rudy, wherein each bladder is filled to about 40-100 percent capacity, as taught by Dean, to provide optimal cushioning and shock absorption to meet a user’s personal comfort.  
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 6,009,637 to PAVONE (herein after "Pavone") as to claim 1 above, in view of United States Patent No. US 6,430,843 to POTTER et al. (herein after "Potter”).
As to Claim 25, Pavone discloses the midsole of claim 1, but is silent wherein the first plurality of elastomeric fluid-filled bladders has a degree of fluid fullness that differs from a degree of fluid fullness of the second plurality of elastomeric fluid-filled bladders, a degree of fluid fullness of the third plurality of elastomeric fluid-filled bladders, or both.
However, Potter teaches cushioning system for an article of footwear and discloses  wherein the first plurality of elastomeric fluid-filled bladders has a degree of fluid fullness that differs from a degree of fluid fullness of the second plurality of elastomeric fluid-filled bladders, a degree of fluid fullness of the third plurality of elastomeric fluid-filled bladders, or both (See Col. 10 Lines 4- 27 of Potter, "By making use of reservoirs 516a-d and tubes 514, the degree of pressurization and thus the stiffness of each support chamber 512a-d can be adjusted to provide customized cushioning at different locations of the shoe, without requiring gas to be added to or leaked from the bladder". Potter teaches modulating the level of fluid fullness (capacity) in the bladder).
Potter is analogous art to the claimed invention in that it provides shoes with the
degree of (fluid fullness) pressurization which allows for customization of the cushions at different location of the shoe for the comfort of the shoe wearer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fluid filled bladders of Pavone, wherein the first plurality of elastomeric fluid-filled bladders has a degree of fluid fullness that differs from a degree of fluid fullness of the second plurality of elastomeric fluid-filled bladders, a degree of fluid fullness of the third plurality of elastomeric fluid-filled bladders, or both, as taught by Potter, to provide customized cushioning at different locations of the shoe for optimal cushioning  to meet a user’s personal comfort.  
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
Claim 26 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 6,009,637 to PAVONE (herein after "Pavone") as to claim 1 above.
As to Claim 26, Pavone discloses the midsole of claim 1.
Although Pavone teaches a plurality of elastomeric fluid filled bladders (See Annotated Figure 5 of Pavone teaching a plurality of elastomeric fluid-filled bladders) Pavone does not explicitly disclose wherein the forefoot region comprises three elastomeric fluid-filled bladders, the midfoot region comprises 2 elastomeric fluid-filled bladders, and the heel comprises two elastomeric fluid-filled bladders The specification is silent to any additional benefit of three elastomeric fluid-filled bladders arranged as claimed.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the elastomeric fluid filled bladders wherein the forefoot region comprises three elastomeric fluid-filled bladders, the midfoot region comprises 2 elastomeric fluid- filled bladders, and the heel comprises two elastomeric fluid-filled bladders to provide an expected cushioning and comfort for the foot in an athletic setting, and thus reducing fatigue and injury for the shoe wearer (Col. 1 Lines 1-15 of Pavone). 
See MPEP 2144.04 (VI)(B) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732